 

USDC SDNY
{DOCUMENT
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

PeLDCTRONICALLY FRLED:

 

 

 

 

 

 

DOC # Ti
sem mm ee x ; Te PELE efit
. at ¥ hoa ate ‘ -
GW HOLDINGS GROUP, LLC, DA etait pee
Plaintiff,
-against- : No. 18 Civ. 4997 (JFK)
: OPINION & ORDER
US HIGHLAND, INC.,
Defendant. :
ee wr a tn oe we ee ee a ee x

JOHN F. KEENAN, United States District Judge:

The Court hereby holds that it is divested of the
jurisdiction to decide Plaintiff's pending motion for leave to
amend (ECF No. 30) as {1) resolving that motion would control

aspects of the case involved in the appeal (see Kilpatrick v.

 

Henkin, 17-CV-5111 (CM), 2018 WL 1684410, at *1 (S.D.N.¥. Jan.
5, 2018) (citing Griggs v. Provident Consumer Discount Co., 459
U.S. 56, 58 (1982))) and (2) it is not one of the motions that
Federal Rule of Appellate Procedure 4{a) (4) allows the Court to

resolve after a notice of appeal has been filed.

SO ORDERED.

Dated: New York, New York F Keeway
May Jb, 2019 ‘
John F. Keenan
United States District Judge

eee A

ppp get LT ae
